Hatch, J.:
Before considering the evidence which has been given in this case, and upon which the learned court below founded its-judgment, it is well to consider the rules of law which have been asserted by an almost unbroken line of decisions from very early times to the present, and which have been uniformly applied in making dis*583position of questions similar to the main one presented by this appeal. In the absence of proof, the' presumption is- of marriage arising out of cohabitation in the apparent relation of husband and wife, of the innocent and lawful character of such relationship and -of the legitimacy of children which are the fruit of such a union. In no branch of the law is the presumptive rule more rigidly enforced, and as there seems to have been a departure by the learned court below in giving faith to these presumptions while weighing the facts, we shall the better get back to solid ground by calling attention to a few of the leading cases upon the subject. In Fenton v. Reed (4 Johns. 52), decided by the Supreme Court in 1809, it was held that a marriage which in its inception was bigamous and, therefore, null and void, nevertheless, where cohabitation was continued, matrimonial in its character, a valid contract would be pre-sumed to have been entered into after the disability had ended. In the leading case of Caujolle v. Ferrie (23 N. Y. 90) the relation in its inception was meretricious, and although there was no proof of ■any ceremonial marriage or other contract of marriage thereafter, yet, as the parties continued to cohabit together and declarations were made upon the part of the mother that a child born of this relation was her lawful and legitimate child, it was held that a marriage subsequent to the commencement of the illicit relation would be presumed, and that a finding of a subsequent contract of marriage between the parties would be upheld, although there was no direct proof establishing the same. Mr. Justice Clerks, who delivered the prevailing opinion in the Supreme Court in that case, said: “ The ■common law also presumes marriage; that is, it presumes every man legitimate until the contrary be shown, as it presumes every man innocent and that every man obeys the mandates of the law and performs his social and official duties until the contrary be shown ” (26 Barb. 177, 185). Judge Davies, who delivered the opinion in the Court of Appeals said : “ It being shown and conceded that the respondent was the son of the decedent, he was entitled to the letters. The presumption of the law was that he was her legitimate son, and those who assume the fact of illegitimacy have east upon them the onus of establishing it. The primary tribunal in the present case, and the appellate court, have both arrived at the conclusion that the appellant has failed to make out the status of the respondent’s illegitimacy. * * * *584The law is unwilling to bastardize children, and throws the proof on the party who alleges illegitimacy, and, in the absence of evidence to- the contrary, a child, eo nomine, is, therefore, a legitimate child.” And then he observes: “ I have been unable to find- any authority in this State, on a question of legitimacy, which requires the heir, and acknowledged and conceded child, to prove an act of marriage as a requisite to‘.main tain his legitimacy. The presumption and the charity of the law are in his favor, and those who-'wish to bastardize him must make out the fact, by clear and irrefragable proof.” In Hynes v. McDermott (10 Daly, 423) the presiding justice of this court reviewed the authorities to which we have called attention, and many others, and deduced therefrom a conclusion expressed in these words: “The result, of an examination, of these authorities seems to establish the conclusion-that where the validity of a marriage and the legitimacy of children is in question, no presumption (that is founded upon any evidence whatever),, in which a jury indulges for the purpose of arriving at a verdict in favor of such marriage and legitimacy will be disturbed by the court.” Therein the proof in establishment of a valid marriage was meagre in the extreme and provoked from the court this statement: “ The evidence offered upon the part of the defendants might, if any other issue than that of legitimacy was involved, call upon the court to-set aside the verdict as against the evidence. * * * But in view of the fact that the law seems to have been settled that every presumption is in favor of marriage and of legitimacy, * * *" notwithstanding this preponderance of evidence, the court should not set aside the verdict of the jury.” The nature and extent of the presumption was then stated, based upon a consideration of the adjudicated cases down to the time when the. opinion was written, clearly, elaborately and convincingly. This case went to the Court of Appeals (91 N. Y. 451), where the judgment was affirmed. Judge Andbews, in delivering the opinion of the court, said: “ The presumption of marriage, from a cohabitation, apparently matrimonial, is one of. the strongest presumptions known to the law. This is especially true in a case involving legitimacy. The law presumes morality and not immorality; marriage: and not concubinage; legitimacy and not bastardy. Where there is enough to create a foundation for the presumption of marriage,' it can be repelled *585only by the most cogent and satisfactory evidence.” And the learned judge quotes with approval the language of Lord Lyndhurst in Morris v. Davies (5 Cl. & Fin. 163), wherein he states: “ That presumption of law is not lightly to be repelled. It is not to-be broken in upon, or shaken by a mere balance of probability. The evidence for the purpose of repelling it must be strong, distinct, satisfactory and conclusive.” Judge Andrews "further supports his own text by an abundance of quotation and authority. In Matter of Seabury (1 App. Div. 231) the Appellate Division in the second department quotes the rule from the Gaujolle and Hynes cases with approval. This case also went to the Court of Appeals,, where it is reported (sub nomine Matter of Matthews, 153 N. Y. 443), which is the last, case upon this subject in this State that has, fallen under our observation. Therein the opinion of the court was. delivered by Martin, J., who quotes with approval, the rules which we have already set forth from the Caujolle and Hynes cases, and. the learned judge adds: “While the question of legitimacy has. most frequently arisen where marriage was claimed or proved, and the non-access of the husband, or the validity of the marriage was at issue, still it is manifest that the presumption, of legitimacy is not. limited to cases involving those questions. It has a wider application and applies to every case where the question is at issue. It is. based upon broad principles of natural justice and the .supposed virtue of the mother. It is a branch of that general rule of equity and justice which assumes the innocence of a person until there is proof of actual guilt, and whenever it is not inconsistent with the facts, proved, this presumption is controlling. If a former marriage is. necessary to sustain the presumption, it will be assumed until contrary proof is given. * * * It is true that the precise question-under consideration was not involved in some of the cases cited, yet. the opinions of the learned judges and text writers, who have so fully recognized and plainly stated the presumption and grounds upon which it rests are entitled to great weight and should be, regarded as controlling. The existence of such a presumption is in consonance with every correct sense of propriety and justice. Any other rule would be fraught with danger and produce immeasurable-uncertainty. Property rights would be rendered doubtful, and the fair fame óf their ancestors'might be destroyed by the cupidity of *586remote heirs and next of kin. There might be others who would be willing to. dishonor their ancestors and bastardize, their relatives to increase their patrimony. In the absence of this presumption, the protection of property and character would require proof of the marriage and legitimacy of - ancestors, however remote, and in cases where it could not be obtained. To hold that this safeguard of the law does not exist would serve no good or proper purpose, and would overrule a beneficent principle of the law-as it is "now understood. We have no hesitation in adhering to the principle that the. law presumes legitimacy and not illegitimacy; morality and not immorality; social integrity and not social dishonor, and in declaring such to be the law of this State.”
Where it is admitted that the cohabitation of the parties is illicit in its origin, the presumption is that it so continues .and before it can be characterized as a lawful relation proof is required of such acts and circumstances as indicate that the relation has ceased to be • illicit and become matrimonial. It was said by Judge Vann in Gall v. Gall (114 N. Y. 109) in speaking upon this subject: “ It is sufficient if the acts and declarations of the parties, their reputation as. married people and the circumstances surrounding them in their daily lives, naturally lead to the conclusion that, although they began to live together as man and mistress, they finally agreed to live together as husband-and wife.” Authorities from sister jurisdic- , tions and foreign countries announcing the rules above quoted could be rained upon these pages wherein the same principle of law is supported and upheld. The analysis of the facts and law in the sev-eral cases to which we have called attention is elaborate and conclusive. It would be a work of supererogation to furthur analyze or make added quotation therefrom or from others. It can be said without fear of successful contradiction that the rule above quoted is the settled law of this State and it is not to be departed from or the rightful presumptions disregarded, unless the illegitimacy be established by.clear and irrefragable proof; Webster’s International 'Dictionary defines irrefragable to mean “ not to be refuted or overthrown ; unanswerable; incontestable ; undeniable.”
This, then, is the law by which we are to; test the case which has been made and which has produced the judgment bastardizing the issue of David Evans. We only find it necessary to examine *587the salient features bearing thereon. It is undisputed, or if disputed is overwhelmingly established, that Kate Maria Williams was the fruit of a union between David Evans and Hannah Maria Van Deventer. He recognized her as his child; the mother declared him to be the father, and relatives, friends and neighbors held' the same belief. Both parties gave evidence from neighbors, friends and relatives in the community where David Evans and-Hannah Maria Van Deventer resided, and each also gave evidence of declarations of the deceased parents of Hannah Maria. This evidence came from' the-lips of neighbors, relatives, and friends living in the immediate neighborhood and was, therefore, competent testimony bearing upon the issue involved. (Badger v. Badger, 88 N. Y. 546.) The witnesses called by the plaintiff testified that the relations which existed between Evans, and Hannah Maria were illicit and that the child was illegitimate. The testimony offered by the plaintiff tended to establish this fact, while the testimony offered by the. defendant tended to show that in common repute the relation which existed between these parties was that of husband and wife, and that the child was recognized as the legitimate issue of a lawful marriage. This testimony is so exceedingly voluminous as to pre- ■ elude its examination in detail within any reasonable limits of an opinion. The most that can be said upon such subject is that the common repute respecting the relation of these parties was divided, and after carefully reading the whole of it we reach the conclusion that in oral statement there was about an equal division both as to quantity and quality, and standing alone that it is indecisive of the question. ■
One essential and practically controlling element, however, appears in this connection. Yearly all of the witnesses who Were' interrogated upon this subject, and nearly all, if not all, of them were, testified that they understood that it was essential to a valid marriage that some ceremony be performed, either by a civil magistrate or a clergyman, and that without the ceremony no lawful marriage could exist, and that as no ceremonial marriagé was established by direct proof, the inference drawn by many of these witnesses was that it was necessarily invalid and, therefore, the relation was illicit. It is evident that, as to those witnesses who held this view, ■ the probative force of their testimony as to the, character of the rela*588tion is of little, if any, practical value, as the rule is abundantly established that marriage being a civil contract, an agreement to marry, followed by cohabitation, is as valid a contract of marriage as it would be if solemnized with the most elaborate and ostentatious ceremony. It is evident; therefore, that we must come to a more substantial basis in the testimony than this divided repute in order to find clear, cogent and conclusive evidence that the relation was. illicit. The plaintiff claims it'is found in a certain so-called bastardy record which appeared in a docket kept by Jacob H. Huffman, a justice of the peace in the township of Readington in the State of Hew Jersey, where Evans and Hannah Maria had resided. It is established that Huffman died in the fall of 1863 or 1864, and that his docket was filed in the office of the clerk of the county of Hunterdon in Hew Jersey, and it was produced from such office by the clerk of the county upon the trial. The entry in the docket was as follows: -
“ June 10 A. D. 1852
“ In Compliance with the Above Application I Issued A’ Summons Requireing the said Ebenizer A. Condit Overseer of the poor of the township of Readington to Appear Before me at the Inn of John R. Kline in the township of Clinton in said County on Wednesday the sixteenth day of June inst at two o'clock p i to show cause why the said David W. Evens should not be discharged from Confinement as aforesaid. Constable Return I served the within summons June the tenth 1852 on the Overseer of the poor of the Township of Readington by reading it to him and gave him A Copy at his request signed Morris S. Hogland. court June 16th Parties Appeared A G Richey on the part of D. W Evens Ebineizer A Condit Overseer of the poor of the township of Readington parties. Being ready for trial I proceeded with the cause Defendant Admited that no order had Ben made for the Maintenance of the child up to this date Was offered and received in Evidence an affidavit of Hannah M.- Vandeventer taken Before Isaiah P. Large, Esq., Justice seting forth that the said Hannah M. Yandeventer was on the sixteenth day of March now last past she was delivered in the City of Hew York of A female Bastard child of wich the said David W. Evens is the Father Affidavit .marked Exbit Letter A.”
*589This is all that appears. Ho order of affiliation is produced, nor does it otherwise appear that any was ever made. Ho disposition was made by Justice Huffman of the proceeding of which there is any record, and it does not otherwise appear, that any conclusion was reached thereon.
By the provisions of the Revised Statutes of the State of Hew Jersey, introduced in evidence, provision is made for the apprehension of a person charged with being the father of a bastard and for the making of an order of affiliation and providing for its support. Section 4 of chapter 5 of title 32 (Stat. of N. J. p. 903) read, in evidence provides, among other things, that an application may be made by a person who has been committed to any jail or house of correction, by virtue of the act, to one or more justice or justices of the ■county for his discharge, and upon such application the justice or justices is and are required to summon the overseer or overseers of the poor to show cause why such person should not be discharged, and if no order (of affiliation) shall appear to have been made in pursuance of this act, within six weeks after such woman shall have been delivered, such justice or justices shall and may discharge him from his imprisonment in such jail or house of correction to which he shall have been committed.” The application was doubtless made under this provision of lawr, and it is evident that David Evans was for some cause, either for bastardy or otherwise, in confinement in the jail at this time. There is no evidence showing any proceeding instituted before any justice which resulted in the commitment of Evans to jail. All that appears is that an affidavit was produced purporting to have been taken before Isaiah P. Large, a justice of the peace of Hunterdon county for Readington township, which was recited in the record of Justice Huffman. What those proceedings were, who instituted them and in what they resulted there is no proof. All that appears is that Evans was in custody. Aside from the recital contained in Huffman’s docket this proceeding is not of ■consequence as it established nothing, unless the recital that there Was offered and received in Evidence an affidavit of Hannah M. Vandeventer taken Before Isaiah P. Large, Esq., Justice seting forth that the said Hannah M. Vandeventer was on the sixteenth day of March now last past she was delivered in the City of Hew York of A female Bastard child of wich the said David W. Evens *590is the Father,” proves something. The contents of this affidavit are not given, only the conclusion of the justice. There is no proof as.to when it was made, the affidavit is not produced, and,, from all that appears, if the conclusion of Huffman was correct, such conclusion may have been based upon the conclusion of Justice Large without any evidence warranting it. Thenecital amounts to no more than a conclusion of the justice which may have been based upon another conclusion, without evidence in support of it:’ If Justice Large held the same views respecting the requisites essential to evidence a valid marriage that seems to have been held by many people in that community, he might have concluded that because there was the absence of a ceremonial marriage that, therefore, the relation of marriage did not exist, and, ■ reaching such result, conclude therefrom that the child with which Hannah Maria was then • pregnant was illegitimate, and have drawn the affidavit accordingly; or Large might have set out all of the facts respecting the relationship existing between Evans and Hannah Maria, showing a perfectly valid marriage, and yet Huffman conclude from- his view of the law that the relation was illicit, and, therefore, that the child was a bastard. It is evident that this testimony is of a very slender character upon which to bastardize issue. In addition to this, it appeared that Hannah Maria and Evans had some difficulty when they were residing in the city of Hew York, where they were living together as husband and wife, and that she left him, took her child and returned with it to her parents,' and it is not at all' improbable that they undertook to obtain redress of some character from Evans. The child was born on the 16th day of March, 1852.. The proceeding before Huffman bears date the 10th of June, 1852. This was more than six weeks from the date of birth. Under the statute he could not be discharged until the expiration of six weeks after confinement, if no order of affiliation was made, and from the date of birth to the time of the institution of ¡the proceeding, instead of being forty-two days, was nearly ninety days. Evans was not discharged by Huffman, and the. evidence is that Hannah Maria went to the jail and got him out. She could not, under the law, procure his discharge if the child she bore Was a bastard. The justice or justices, under such circumstances, or the court to which the proceeding might be taken, would be required to make the order of *591affiliation and let to bail. Hannah Maria could only get him out by one of two methods — one by establishing the marriage; the other by establishing that the child was not the child of Evans. Adopting the record as evidence, if any inference is to be drawn from it, it is in favor of the legitimacy of the child. The most favorable assumption which can be made for the plaintiff is that Hannah Maria made an affidavit and instituted a proceeding charging Evans with being the father of her child, born or to be born out of lawful wedlock. Such charge did not establish the fact. Before the proceeding could be made effectual it was necessary not only to apprehend Evans, but also to have a hearing in which, by judicial determination, it should be decreed that the child was a bastard, and that Evans was its putative father. Unless these two facts were established, the charge, no matter how plain and distinct in terms, fell utterly. Ho determination was ever made that the child was a bastard,' and no order of affiliation is pretended to have been made. On the contrary, the proceeding before Huffman was a proceeding to discharge Evans, because it had not been established that the child was a bastard, although it stands admitted that Evans was its father. Hannah Maria could, therefore, only legally reléase him from that charge by establishing the existence of a marriage relation and the child as the fruit of it, and it is more 'probable than any other conclusion that the reason why Evans was not held was that it appeared that the child was not a bastard, and upon that appearing by the testimony or the efforts of Hannah Maria, Evans was released. Instead, therefore, of this record establishing that this child was a bastard, if inference is to be drawn from it, it is an inference that such fact did not exist, and for that reason the proceeding "failed. If any presumption is to arise, it is that Evans was discharged from custody because he was innocent and, therefore, entitled to it. He could not be innocent unless the marital relation existed, as it is nowhere contended but that he was the father of Kate Maria Williams. Instead, therefore, of this piece of evidence being available to bastardize this issue, if competent for any purpose, it refutes such conclusion. Hannah Maria died February 21, 1863. After her death her sister marked her grave with a tombstone, which contained the inscription, “ Hannah Maria Yan Deventer, Born July 2, 1827; Died February 21, 1863.” The plaintiff *592relies upon this fact as establishing that Hannah Maria lived and died a spinster, and that her child must, therefore, have necessarily been a bastard. It was testified to by the sister, who was present at the death of Hannah Maria, that she declared herself to be the /wife of David Evans; but that Evans did not want her to be known as such or to use his name, and that she then requested her sister tó mark, her grave with the stone containing her name only, and that the sister, after her death, followed such direction and caused the stone to bear the inscription which appeared. In 1885 .Kate Maria Williams had a new stone erected in place of the old. The inscription upon the old Was cut upon the new and shé caused to be added thereto the name “ Mother.” This is the evidence as it appears in connection with the erection of the tombstone. The most that can be claimed for it is that the sister thought that Hannah Maria had never been married,although she denied it; but it stands without dispute that Hannah Maria declared upon her deathbed that she was, and stated the reason why she wanted the stone marked in this manner. Certainly the dying declaration of marriage fis quite as strong as any inference to be derived from the act of the sister, and when she testified to the circumstances and conditions which prompted her to make it, it certainly does not become of controlling force. Mrs. Williams’ act in making restoration cannot add to the force of the testimony. Her belief, if she had one upon the subject, did not work an estoppel upon her, nor did it in anywise bind her, and if she was led to believe by communication from David Evans or from other sources that she was illegitimate it would not bind her as to the fact in the slightest manner. Under the evidence, therefore, the circumstance of the tombstone is of no higher worth than oral testimony of common repute, save as it is more certain in character, but it, like that testimony, is subject to the belief held by the witnesses as to what constituted a valid marriage.
Plaintiff also produced a family Bible of the Yan Deventer family and read therefrom the following entry:
’“Births. “ Hannah Maria Yan Deventer born July 2nd, A. D. 1827.
Deaths. Hannah Maria Yan Deventer died February 21st, 1863.”
Two. conclusions are easily drawn from this entry. One that it is negative testimony solely and the other that confessedly it does not *593contain the whole record. Hannah Maria was the mother of Kate Maria Williams, and jet there is no record of her birth in the family Bible. It is valuable as containing a record of pedigree, but when it does not contain the whole pedigree it shrinks very much in probative force. Standing alone it shows that Hannah Maria produced no issue, and this was not true. While family records are many times of the very highest character as evidence, yet under the circumstances of the present case this record has no greater force than the inscription upon the tombstone. The further evidence is that on July 19, 1855, David W. Evans executed a mortgage, in which he described himself as unmarried. This mortgage and affidavit were made during the lifetime of Hannah Maria. It appeared that at this time these parties were living separate and apart. It is evident that David Evans was a somewhat eccentric man, and while it appeared that he made declarations that he was married, or had been married, to Hannah Maria, yet it also appeared that he did not want people to know it, and it appears that while he did not want Hannah Maria to bear his name he was equally solicitous that Kate Maria Williams should. The testimony as to the dying declarations of Hannah Maria, already adverted to, show the reason for this statement and this, coupled with his declaration that he did not wish his marriage known, throws light upon the situation. He was then dealing in real estate, and it is apparent that in the execution of documents connected therewith he could be saved great inconvenience and trouble in the execution of transfers connected therewith if he passed as an unmarried man, especially as the parties were not then in harmony of relation. Subsequently after Hannah Maria’s death he executed three mortgages, in which he described himself as a bachelor, and in an affidavit and a mortgage and a deed he described himself as not married or unmarried. So far as the latter statements are concerned contained in the affidavit, the mortgage and the deed, they were true, as confessedly at that time he was not married. So far as .'he describes himself as a bachelor, it has the same force and no more than can be ascribed to his former declaration. All of these declarations were in his interest and are ordinarily not admissible as evidence, but waiving, such question they are not conclusive, and while having some probative force in view of the *594other circumstances, to be hereinafter noticed, we do not deem them controlling.' The farther evidence is contained in a letter written by Kate Maria Williams as amanuensis for David W. Evans, to his brother Thomas, in which he states: “You asked me if I am married. I am not,'but I have an adopted daughter; that is all the family I have.” This letter was written under date of February 26, 1873, over ten years after the death of Hahn ah Maria, and his statement that he was then unmarried and that the daughter was all the family he had was true. To this letter Kate Maria Williams attached a postscript, in which she recites herself as the adopted daughter of Evans, and, therefore,'claimed Thomas as her uncle. Mrs. Williams was interrogated respecting the circumstances attending the writing of this letter and the reason why she was named as his adopted, daughter. Hpon objection of the plaintiff the explanation was excluded. It cannot, therefore, be claimed that no explanation was offered of this letter. So far as he states that she was his adopted •daughter, it is a declaration made by him and is entitled to some probative force, but it is the same species of evidence as that to which we have already adverted. The statement is not binding ' upon and is of slight probative force against Mrs. Williams. She was not bound by any of these statements made to her, and information conveyed by David Evans or from other sources do not have the slightest effect upon her legal status, nor bind her in any way, nor establish her illegitimacy. Information conveyed to her that she was illegitimate would not make her so if she were in fact a legitimate child. What her father informed her during that period could have no more force in determination of the fact than would his other declarations to the same effect, even though she believed the statements. We might conclude from all of this testimony, standing alone, that it would be sufficient upon which to base a finding of illegitimacy, and we might feel constrained to support this judgment upon the finding which has been made, although it is not nearly as strong in probative force as was the case considered in Caujolle v. Ferrie (supra) and Hynes v. McDermott (supra), where illegitimacy was rejected, and it seems to fall short of being incontestable and undeniable.
There are divers other collateral circumstances, admissions,.etc., appearing in the record to which'the plaintiff calls attention.. We *595do not, however, feel called upon to examine further in detail as they fall into some one of the categories already discussed. The salient features as made by the plaintiff we have noticed.
To meet this case of the plaintiff the defendant gave evidence which is not contradicted that Hannah Maria was a respectable girl, living with her parents, who were also respectable people, and that David Evans had been bestowing his attentions upon Hannah Maria for a period of two years prior to the 1th day of July, 1851. Up to that time it is not pretended that there had been any illicit relation between them, or but that such relation as' existed was that of a suitor paying his attentions to a maid.
On this fourth day of July Evans applied to and secured the permission of Mrs. Yan Deventer to take Hannah Maria to Easton,' néar the place of the family abode, for a Fourth of July outing. The mother gave her consent, but exacted a promise from Evans that he would bring her home early. They left home and between eight and nine o’clock of that evening returned and Evans stated to the household in the presence of Hannah Maria, “ We have been' getting married.” He was asked for a marriage certificate and replied that the person performing the ceremony could not get the certificate ready for them, but that he would obtain it in a few days. This was between eight and nine months prior to the birth of Kate Maria. The next morning Evans said to the mother, “ I am going to take my wife with me this morning.”. There can be no doubt but that if this statement be true the declarations made by Evans to the household that night in the presence of Hannah Maria, followed by actual cohabitation, furnished evidence of a marriage contract as conclusive as evidence of a ceremonial marriage could have done. The relation between these parties based thereon would not be illicit, but begin in lawful wedlock.
Acting upon the statement which Evans made, he took Hannah Maria to Charles Holcomb’s hotel, Bound Brook, where he lived, and cohabited with her in the hotel, introduced her as his wife and she introduced him as her husband. From Bound Brook the testi.mony by common repute was that they went to Allentown, Penn., where they continued to live together as husband and wife. Peter Yorhees testified that in 1853 or 1851 he knew Evans and visited Mm in Hew York where, he and Hannah Maria were living together *596as husband and wife. He saw the. child there and Evans spoke of it as his daughter, stated that they were married, but that he did not want it known to her folks. To Henry Vorhees he spoke of Hannah Maria as his wife. Kate was born while they were living together in the city of Hew York. Further proof was given to show that he supported Hannah Maria and. the child and .clotlied them; that he gave money to Hannah Maria and that he visited her at White House a short distance from Hew York after their separation; at one time he sent, for her and the baby to visit him in Hew York, where she stayed for a week or two. Evidence was given of declarations made by Hannah Maria that she was married and she told her brother she had been married to Evans in Hew York. The witness Pickett testified that he told Evans that he ought to get married ánd that Evans replied “ there was only one woman and that was Kate’s mother, and she is gone and that ends my marrying.” Proof was also offered, to which • we have already referred, of the common repute of the marriage in the neighborhood where the parties lived — that Hannah Maria was received as the wife of Evans and that the child was regarded as his legitimate issue. There are many facts and circumstances com-ing from a large number of witnesses, tendirig to establish recognition of Hannah Maria by Evans as his wife and of the child as his. legitimate child. After the death of Hannah Maria he procured the child to be cared for, took absolute control of her and educated her at the Drew Seminary. He also 'paid for the education of another girl to keep her company, and in every respect he seems to have treated her as a kind and considerate father would his own ■child. This rehearsal of the evidence presents the principal features of the case upon either side, and while the testimony is infinite in detail and sheds some light, either for or against, it is not needful that we further discuss it. . There are some inconsistent declara- . tions. of the parties themselves as to when they were married and the circumstances attending it; but it is not directly controverted but that Hannah Maria was a respectable girl; that she was taken from' her home under a declaration that she and Evans were married and that they continued to live and cohabit as husbknd and wife at various " places until a considerable period after the birth of the child, when 'for some unexplained reason difficulties arose and they separated, living thereafter in the main separate and apart. The declaration *597of marriage and the subsequent cohabitation we think must be regarded as established by satisfactory evidence* and that being so established, it-overthrows the force and effect of the facts and circumstances which have been developed by the plaintiff, and requires a finding that the marital relation existedand that the issue there from was legitimate. Certainly in view of the character of the testimony by which the plaintiff seeks to bastardize this issue, and the character of the testimony opposed thereto, it is clearly evident that within the rules of law announced in the beginning of this opinion, the finding that Kate Maria Williams was illegitimate is opposed to the presumptions which arise in such a case and is overthrown by the weight of testimony in aid of such presumption. Under such circumstances it cannot be said that proof which bastardizes this issue is clear and irrefragable. It has been denied and contested with an array of witnesses and facts, which outweigh in our judgment the case made by the plaintiff, and calls for the reversal of this judgment. In view of this conclusion it is unnecessary that we should consider the other questions raised by the appellants. Many of them are serious in character, but as we are satisfied that this judgment is without that strength in evidence which the law requires to support it, it is entirely unnecessary that we consider any of the other questions involved.
It follows that the judgment should be reversed and a new trial granted, with costs to the appellant to abide the event.
O’Bbien, Ingraham and McLaughlin, JJ., concurred.